OWEN, Judge.
In a suit brought by appellee under the Uniform Deceptive Trade Practices Act, Fla.Stat. § 817.69 et seq. (1969),1 the court entered a summary judgment in which it enjoined the defendant-appellants from further use of certain trade names and from certain trade practices.
We conclude that the disposition of the case via summary judgment was inappropriate in that there were genuine issues of material fact as to whether appellants’ conduct caused the likelihood of confusion or of misunderstanding on the part of the public either as to (1) the source, sponsorship, approval, or certification of goods or services, or (2) the affiliation, connection, or association with or certification by plaintiff-appellee.
The summary judgment is reversed and the cause remanded for further proceedings.
Reversed and remanded.
WALDEN, C. J., and YAWN, THERON, Associate Judge, concur.

. Repealed by Ch. 73-124, Laws of Fla. (1973).